Per Curiam.

We find in this record evidence from which conflicting inferences might reasonably be drawn as to whether, at the time of the accident, the claimant was an employee of the New York Life Insurance Company. In those circumstances we cannot rule as a matter of law, as has the Appellate Division, that the. claimant was .an independent contractor. “ When conflicting inferences are possible, the finding of the Board prevails.” (Matter of Glielmi v. Netherland Dairy Co., 254 N. Y. 60, 64; Workmen’s Compensation Law, § 20.)
The order of the Appellate Division should be reversed and the award of the Workmen’s Compensation Board confirmed, with costs in this court and in the Appellate Division.